Appeal from a judgment of the County Court of Clinton County (Lewis, J.), rendered May 10, 1993, convicting defendant upon his plea of guilty of the crimes of arson in the second degree and criminal mischief in the second degree.
After setting the apartment of his ex-girlfriend on fire, defendant pleaded guilty to arson in the second degree and criminal mischief in the second degree in satisfaction of a four-count indictment. He now contends that County Court should not have accepted his plea because he entered the plea at the urging of his ex-girlfriend and, in any event, he never admitted to committing the crimes of which he was convicted. Insofar as defendant failed to move to withdraw his plea or vacate the judgment of conviction, we find that he is precluded from challenging the sufficiency of the plea on this appeal. Nevertheless, were we to consider the merits, we would find on this record that defendant’s plea was knowing and voluntary and that, therefore, defendant’s arguments are without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.